 

Case 2:21-cv-01310-FMO-JPR Document 8 Filed 03/01/2 Page 1 of 1 FR&agepD #:79
CLERK, U.S. DISTRICT COURT

 

MARCH 1 2021

 

 

 

UNITED STATES DISTRICT COURTCENTRAL DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFO IA BY: vdr DEPUTY

 

TBB VALLEY INVESTMENTS, LLC , CASE NUMBER

CV 21-1310-FMO (JPRx)
PLAINTIFF(S)

 

ONE ENS is ORDER RE REQUEST TO PROCEED

IN FORMA PAUPERIS
DEFENDANT(S)

 

 

IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.

 

 

Date United States Magistrate Judge

 

 

IT Is RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):

[-] Inadequate showing of indigency District Court lacks jurisdiction
[] Legally and/or factually patently frivolous [-] Immunity as to

 

Other: Removal is improper because Plaintiff could not have initiated this unlawful-detainer action in

 

federal court.

 

Comments:

See attached proposed remand order.

February 26, 2021 f

Date United States Magistrate Judge

 

 

 

 

IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:

[1 GRANTED
[] DISMISSED.

[X] DENIED (see comments above). IT IS FURTHER ORDERED that this case is hereby:
[X] REMANDED.

March 1, 2021 /s/ Fernando M. Olguin

 

 

Date United States District Judge

 

CV-73 (01/15) ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
